Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign 24’ mentioned in the description as indicating ribs at page 11, line 2. The examiner suggests deleting this reference character from the written description.
The drawings are objected to because Figs. 10A-C include greyscale portions. Each structure in Figs. 10A-10C should be illustrated with black and white line drawings.  
The drawings are objected to because “embracing portions” of the securing housing are not indicated in the drawings with reference characters despite being recited in claim 4.   
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. No adhesive layer is shown in the present drawings. Therefore, the “adhesive layer applied at a bottom face of the securing housing” as required by claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities: 
Claim 1 at the first line recites, “A package, comprising”. The comma in this recitation should be deleted.
Claim 2 at the first line recites, “A package opening assembly, comprising”. The comma in this recitation should be deleted.
Claim 2 at the fourth line recites, “devise”. This word should read – device –.
Claim 6 recites, “the securing housing applied over the package”. Noting that the claim is expressly directed only to the package opening assembly does not require any package, the phrase “applied over” should be amended to clarify that the securing housing has the ability to or is configured to be applied over the package, rather than using positive language suggesting that the securing housing is actually applied over the package.
Claim 16 at the final line recites, “it”. This word should be replaced with – the cutting edge portion –.
Claim 20 at the second line recites, “devise”. This word should read – device –.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a gripping portion” as recited in claims 1 and 2 (first, “portion” is a generic placeholder for “means” because “portion” has no specific structural meaning; second, the generic placeholder is modified by the functional language “gripping” – in order to be considered as a “gripping portion” in view of the present specification, the portion must be configured to facilitate gripping; third, the generic placeholder is not modified by sufficient structure for performing the claimed function);
“a cutting portion” as recited in claims 1 and 2 (first, “portion” is a generic placeholder for “means” because “portion” has no specific structural meaning; second, the generic placeholder is modified by the functional language “cutting” – in order to be considered as a “cutting portion”, the portion must be configured to perform a cutting function; third, the generic placeholder is not modified by sufficient structure for performing the claimed function); and
“an attachment arrangement” as recited in claim 9 (first, “arrangement” is a generic placeholder for “means” because “arrangement” has no specific structural meaning; second, the generic placeholder is modified by the functional language “for securing to the surface portion of the package”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function, and instead the term ‘attachment’ preceding ‘arrangement’ describes the function of the ‘arrangement’).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Also in regards to claims 1 and 2, note that “a package opening device” is not interpreted under 35 USC 112(f) because the device is modified by structure for opening a package, including the structures of the gripping portion and the cutting portion. Note also that for examination purposes, recitation of “a gripping portion” in any claims that depend from claim 2 are interpreted as referring to the gripping portion already introduced in claim 2, and thus these recitations of “a gripping portion” are not additionally discussed in this Claim Interpretation section.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 6, 10-11, and 13-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the relationship between the package and the package opening assembly is unclear. In particular,  it is unclear whether the package opening assembly is part of or distinct from the package. Further, if the package opening assembly is part of the package, it is unclear whether claim 1 implicitly requires some additional unclaimed structure. In support of the package opening assembly being a part of the package, first two lines of the claim recite, “A package, comprising: a package opening assembly”. Thus, the plain language of claim 1 suggests that the package includes the package opening assembly. Further, the plain language suggests that the only feature that the claimed ‘package’ needs to include is the package opening assembly because no other structure of the package is expressly required. On the other hand, claim 1 requires that the package opening assembly is “configured with the package” and that the package opening assembly is “attached over a surface portion of the package”. These recitation imply that the package opening assembly is distinct from the package, and that the ‘surface portion’ of the package cannot be a surface of the package opening assembly. Regarding the package opening assembly being “configured with the package”, is not every structure “configured with” itself? Thus, the recitation “configured with the package” suggests that the package opening assembly is distinct from the package. Further, if the claimed package only requires a package opening assembly, how can the package opening assembly be “attached over a surface portion of the package”? As best understood, the Applicant is intending to claim a combination of a package and a package opening assembly, such that the package opening assembly is in addition to the package (even if the package opening assembly is attached to the package). 
Claim 6 recites, “a bottom face of the package opening device” and “a bottom face of the securing housing”. Claim 6 is indefinite because the intended meaning of “bottom” is unclear. A package opening assembly can be oriented in any number of positions, such that the faces of the package opening device and the securing housing that are ‘bottom’ faces depends on the position of the package opening assembly. For example, in Fig. 3A, the faces that are ‘bottom faces’ become top faces merely by flipping the assembly over. Thus, it is unclear what is required by ‘bottom’ in claim 6. Should ‘bottom’ be interpreted as merely a name such that the term ‘bottom’ does not require any particular orientation of the package opening assembly? Or, does ‘bottom’ refer to specific faces, where not every face can be considered a ‘bottom face’? In this instance, it is unclear how to determine what faces are ‘bottom’ faces because the determination depends on the orientation of the entire assembly. The examiner suggests avoiding terms such as “bottom” that appear to depend on the orientation of the entire assembly, and instead using terms such as “first face” that do not depend on an orientation of the assembly.
Claim 10 recites, “a bottom surface”. Claim 10 is indefinite because the intended meaning of “bottom” is unclear for the same reasons as explained above in regards to claim 6. For example, is ‘bottom’ intended as merely a name? Since ‘bottom’ depends on the orientation of the assembly, is some particular orientation of the assembly required in order to determine what surface is a bottom surface?
Claim 11 recites, “a bottom face”. Claim 11 is indefinite because the intended meaning of “bottom” is unclear for the same reasons as explained above in regards to claim 6. For example, is ‘bottom’ intended as merely a name? Since ‘bottom’ depends on the orientation of the assembly, is some particular orientation of the assembly required in order to determine what face is a bottom face?
Claim 13 recites “a sliding cutter”. Claim 2, upon which claim 13 depends, previously introduces “a cutting portion”, which corresponds to a structure including a cutter. Claim 13 is thus indefinite because it is unclear whether the ‘sliding cutter’ of claim 13 is in addition to, or can be part of, the cutting portion already introduced in claim 2. The use of a new name (in conjunction with the absence of any recitation that the cutting portion includes the sliding cutter) suggests a new structure is being introduced. However, interpreting the claim in view of the present specification suggests that the sliding cutter can be part of the cutting portion.
Claim 14 recites, “a gripping portion”. This recitation is indefinite because it is unclear whether double inclusion of a gripping portion is intended, given that claim 2 already introduces “a gripping portion”. For examination purposes, the examiner considers claim 14 as referring to the same gripping portion already introduced in claim 2.
Claim 15 recites, “a gripping portion”. This recitation is indefinite because it is unclear whether double inclusion of a gripping portion is intended, given that claim 2 already introduces “a gripping portion”. For examination purposes, the examiner considers claim 15 as referring to the same gripping portion already introduced in claim 2. To the extent that two gripping portions are required, claim 16 is further indefinite because it is unclear which particular gripping portion is referred to by “the gripping portion”.
Claim 15 recites, “and configured with at least a cutting edge portion”. This recitation is indefinite because it is unclear whether this recitation is describing the package opening device or the leading arm – the claim can be interpreted either way, and either interpretation is consistent with the present disclosure.
Claim 15 recites, “a cutting edge portion”. This recitation is indefinite because it is unclear whether a new cutting edge portion is required, or whether the cutting edge portion is permitted to be part of the cutting portion already introduced in claim 2. The use of a new name (in conjunction with the absence of any recitation that the cutting portion includes the cutting edge portion) suggests a new structure is being introduced. However, interpreting the claim in view of the present specification suggests that the cutting edge portion can be part of the cutting portion.
Claim 17 recites, “a gripping portion”. This recitation is indefinite because it is unclear whether double inclusion of a gripping portion is intended, given that claim 2 already introduces “a gripping portion”. For examination purposes, the examiner considers claim 17 as referring to the same gripping portion already introduced in claim 2.
Claim 17 recites, “and configured with a serrated”. This recitation is indefinite because it is unclear whether this recitation is describing the package opening device or the leading arm – the claim can be interpreted either way, and either interpretation is consistent with the present disclosure.
Claim 17 recites, “a serrated edge”. This recitation is indefinite because it is unclear whether a new edge is required, or whether the edge is permitted to be part of the cutting portion already introduced in claim 2. The use of a new name (in conjunction with the absence of any recitation that the cutting portion includes the serrated edge) suggests a new structure is being introduced. However, interpreting the claim in view of the present specification suggests that the serrated edge can be part of the cutting portion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9, 11-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2007/0028452 A1 to LaFauci et al.
Regarding claim 1, LaFauci discloses a package (see paragraph 9 describing that “Each embodiment of the device is typically affixed to the outside of a cardboard package by means of a releasable adhesive”), comprising: 
a package opening assembly 21A (shown in Fig. 4) configured with the package (due to being affixed to the package as described at paragraph 9), the package opening assembly 21A including:  
a package opening device 41 (see paragraph 46); and 
a securing housing (the body of the assembly 21A excluding the device 41 as shown in Fig. 4; note that the broadest reasonable interpretation of ‘housing’ includes something that cover or protects: such as a support (such as a frame) for mechanical parts; the body of assembly 21A is a ‘housing’ due to have a recessed portion in which the device 41 is received); 
wherein the package opening device 41 comprises a gripping portion (a linear portion including openings 39; see Fig. 5) and at least a cutting portion (a portion including notch 43, which includes cutting element 45; see paragraph 46), and said package opening device 41 is detachably integrated within the securing housing (see Fig. 5; since the device 41 is attached to the securing housing by insertion of plugs 37 into openings 39, this attachment is ‘detachable’ by pulling or prying the device 41 away from the securing housing; to detach the device 41 from the securing housing, the force between the plugs 37 and openings 39 merely needs to be overcome – note also that the plugs 37 have nearly constant diameters and do not include any structure, such as barbs, that would prevent removal of the device 41; also per MPEP 2114, ‘detachably’ is a functional limitations, and the examiner has met his burden of explaining that the LaFauci structure  possesses the ‘detachable’ functionality); and  
wherein said securing housing is attached over a surface portion of the package (see paragraph 9).  
Regarding claim 2, LaFauci discloses a package opening assembly 21A (shown in Fig. 4), comprising: 
a package opening device 41 (see paragraph 46); and 
a securing housing (the body of the assembly 21A excluding the device 41 as shown in Fig. 4; note that the broadest reasonable interpretation of ‘housing’ includes something that cover or protects: such as a support (such as a frame) for mechanical parts; the body of assembly 21A is a ‘housing’ due to have a recessed portion in which the device 41 is received);  
wherein the package opening device 41 comprises a gripping portion (a linear portion including openings 39; see Fig. 5) and at least a cutting portion (a portion including notch 43, which includes cutting element 45; see paragraph 46), and said package opening device 41 is detachably integrated within the securing housing (see Fig. 5; since the device 41 is attached to the securing housing by insertion of plugs 37 into openings 39, this attachment is ‘detachable’ by pulling or prying the device 41 away from the securing housing; to detach the device 41 from the securing housing, the force between the plugs 37 and openings 39 merely needs to be overcome – note also that the plugs 37 have nearly constant diameters and do not include any structure, such as barbs, that would prevent removal of the device 41; also per MPEP 2114, ‘detachably’ is a functional limitations, and the examiner has met his burden of explaining that the LaFauci structure  possesses the ‘detachable’ functionality); and  
wherein said securing housing is configured for attaching over a surface portion of a package (see the planar back surface of the securing housing in Fig. 4; see also the description of the functionality of the securing housing being attached over a surface portion of a package in paragraph 9).  
Regarding claim 3, LaFauci discloses that the package opening device 41 is configured as a flat element with the package opening device 41 being encompassed within the securing housing (see Fig. 5; the device is ‘encompassed within the securing housing’ due to being received in the recessed portion of strip 35).  
Regarding claim 5, LaFauci discloses that at least one face of the package opening device 41 is substantially flush with a respective face of the securing housing (see Fig. 6, where right faces of the device 41 and securing housing are substantially flush).  
Regarding claim 6, LaFauci discloses that a bottom face of the package opening device 41 is retracted with respect to a bottom face of the securing housing applied over the package (see Fig. 6, where the bottom faces are facing left in the illustrated orientation of the package opening assembly, and where the bottom face of the device 41 extends beyond the lower perimeter of the securing housing relative to Fig. 6), thereby facilitating punching the package opening device out of the securing housing (removal is facilitated because the bottom left edge of portion 43 of the device 41 is exposed to be contacted to ‘punch’ the package opening device 41 out of the securing housing, such as using a hammer to drive a screwdriver in contact with the exposed edge of portion 43 to punch the device 41 rightward relative to Fig. 6 to remove the device 41 from the housing).  
Regarding claim 7, LaFauci discloses that the package opening device 41 and the securing housing are integral with one another (see Fig. 5).  
Regarding claim 9, LaFauci discloses that the securing housing is configured with an attachment arrangement for securing to the surface portion of the package (see paragraph 9 describing adhesive, which adhesive is the attachment arrangement; see also claim 11 acknowledging adhesive as the attachment arrangement).  
Regarding claim 11, LaFauci discloses that the attachment arrangement is configured by an adhesive layer applied at a bottom face of the securing housing (see paragraph 9; whichever surface receives the adhesive can be considered a ‘bottom’ since the package opening assembly is oriented in a variety of different positions). 
Regarding claim 12, LaFauci discloses that the package opening device 41 has a thickness that substantially does not exceed a thickness of the securing housing (see Fig. 6).  
Regarding claim 13, LaFauci discloses that the package opening device 41 includes a sliding cutter 45 (cutter 45 is slidable by a user during a cutting process) configured with a leading arm (an arm defining notch 43) extending from the gripping portion (see Fig. 4), said leading arm configured for sliding beneath a surface to be cut (this configuration is provided by the thin shape of the leading arm, which thin shape allows a user to slide the cutter 45 beneath a flap of a package).  
Regarding claim 14, LaFauci discloses that the package opening device 41 is configured with a leading arm (defining notch 43) extending from a gripping portion (see Fig. 4) and configured with a pointed insertion edge at a distal end of the leading arm (see the pointed edge at the left end of the arm relative to Fig. 4, adjacent where the tip of the lead line for reference character 45 touches the device 41).  
Regarding claim 15, LaFauci discloses that the package opening device 41 is configured with a leading arm (an arm at cutter 45) extending from a gripping portion (see Fig. 4) and configured with at least a cutting edge portion (see the cutting portion along notch 43 as evidenced by the sharp edge shown in the cross-section of Fig. 6).  
Regarding claim 16, LaFauci discloses that the cutting edge portion is configured at a confined space defined between the leading arm and the gripping portion (see Fig. 5, where the confined space is within notch 43, with the leading arm being on a left side of the notch 43 and the gripping portion being on a right side of the notch 43; note the cross-sectional position indicator corresponding the cutting edge portion shown in Fig. 6), whereby the cutting edge portion faces the gripping portion (along the left side of the notch 43 relative to Fig. 5), such that said cutting edge portion is not exposed, rendering it finger safe (the cutting edge being within the notch 43).  
Regarding claim 18, LaFauci discloses that the package opening device 41 is detachable from the securing housing by lifting a portion of the package opening device (when the securing housing is oriented with the left side relative to Fig. 6 facing down, the portion of the device 41 extending beyond the securing housing can be lifted with a rightward motion relative to Fig. 6 to overcome the force between the plugs 37 and openings 39 to detach the device 41).  
Regarding claim 19, LaFauci discloses that the package opening device 41 is detachable from the securing housing by depressing a portion of the package opening device 41 (when the device 41 is oriented with the right side relative to Fig. 6 facing down, the portion of the device 41 extending beyond the securing housing can be depressed with a rightward motion relative to Fig. 6 to overcome the force between the plugs 37 and openings 39 to detach the device 41).  
Claim(s) 2-5, 7-8, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2012/0317819 A1 to Pelton.
Regarding claim 2, Pelton discloses a package opening assembly (see Fig. 7; opening a package is an intended use of the assembly, and the body of the claim fully and intrinsically sets forth all limitations of the claimed assembly), comprising: 
a package opening device 104; and 
a securing housing (103, 103a, and 103b);  
wherein the package opening device 104 comprises a gripping portion (a portion between edges 105a and 105b, which is gripped at least when 103a and 103b remain attached to the device 104) and at least a cutting portion (having the serrated edge 107), and said package opening device 104 is detachably integrated within the securing housing (see Fig. 7 and paragraph 44); and  
wherein said securing housing is configured for attaching over a surface portion of a package (the securing housing is configured for this use because it presents a surface capable of receiving adhesive; note that consistent with the present disclosure a flat surface is considered “configured for attached over a surface portion of a package”; Pelton need not explicitly disclose the function of attaching over a surface of a package, and instead merely needs to disclose some structure – here, a flat surface – that has the required configuration).  
Regarding claim 3, Pelton discloses that the package opening device 104 is configured as a flat element with the package opening device 104 being encompassed within the securing housing (see Fig. 7 and the Abstract).  
Regarding claim 4, Pelton discloses that the package opening device 104 is substantially surrounded by respective embracing portions 103, 103a, and 103b of the securing housing (see Fig. 7).  
Regarding claim 5, Pelton discloses that at least one face of the package opening device 104 is substantially flush with a respective face of the securing housing (see Fig. 7 and the Abstract; note that various thickness profiles disclosed in Fig. 2, any of which can be provided to the embodiment of Fig. 7 and all of which disclose the ‘substantially flush’ requirement).  
Regarding claim 7, Pelton discloses that the package opening device 104 and the securing housing are integral with one another (see Fig. 7 and paragraph 44).  
Regarding claim 8, Pelton discloses that the package opening device 104 is articulated to the securing housing through breakable ribs (when the break location includes holes as permitted by paragraph 14, the structure that connects the device 104 to the securing housing between the holes is considered as a rib).  
Regarding claim 12, Pelton discloses that the package opening device 104 has a thickness that substantially does not exceed a thickness of the securing housing (see Fig. 7 and paragraph 11, which discloses that the package opening assembly may include a substantially flat material of uniform thickness).  
Regarding claim 17, Pelton discloses that the package opening device 104 is configured with a leading arm (the narrowing portion having edges 107 and 105 can be considered an ‘arm’, especially when 103a and 103b remain attached, because the this portion is a narrow extension of a larger area, and also because this portion is a lateral part of a structure that projects from a main part) extending from a gripping portion (the gripping portion including the portion of the device 104 to the right of the arm, at least when portions 103a and 103b remain attached) and configured with a serrated edge 107 (see Fig. 7).  
Regarding claim 18, Pelton discloses that the package opening device 104 is detachable from the securing housing by lifting a portion of the package opening device (see Fig. 7, where a user can hold securing housing portion 103b stationary and lift the device 104 near the point 106 to detach the device from the securing housing portion 103b, and then repeat this process to detach from the other securing housing portions).  
Regarding claim 19, Pelton discloses that the package opening device 104 is detachable from the securing housing by depressing a portion of the package opening device 104 (see Fig. 7, where a user can hold securing housing portion 103b stationary and depress the device 104 near the point 106 to detach the device from the securing housing portion 103b, and then repeat this process to detach the device 104 from the other securing housing portions).  
Regarding claim 20, Pelton discloses that at least a portion of the cutting portion of the package opening devise 104 is serrated (see the serrations at cutting portion 107 in Fig. 7).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 787 657 A1 to Jacobsson in view of US Pub. No. 2012/0317819 A1 to Pelton.
Regarding claim 1, Jacobsson discloses a package 1 (see Fig. 1), comprising: 
a package opening assembly 4 configured with the package 1 (see Fig. 1), the package opening assembly 4 including:  
a package opening device 13 (see Figs. 2 and 3); and 
a securing portion 14 (see Figs. 1 and 2, along with col. 4, lines 17-20); 
wherein the package opening device 13 comprises a gripping portion (a portion being gripped as shown in Fig. 3) and at least a cutting portion (a portion including hook 11 and beveled edge 12), and said package opening device 13 is detachably integrated with the securing portion 14 (compare Figs. 2 and 3; see also col. 5, lines 8-9); and  
wherein said securing portion 14 is attached over a surface portion of the package 1 (see Fig. 1).  
Regarding claim 2, Jacobsson discloses a package opening assembly 4 (see Figs. 1-3), comprising: 
a package opening device 13 (see Figs. 2 and 3); and 
a securing portion 14 (see Figs. 1 and 2, along with col. 4, lines 17-20);  
wherein the package opening device 13 comprises a gripping portion (a portion being gripped as shown in Fig. 3) and at least a cutting portion (a portion including hook 11 and beveled edge 12), and said package opening device 13 is detachably integrated with the securing portion 14 (compare Figs. 2 and 3; see also col. 5, lines 8-9); and  
wherein said securing portion 14 is configured for attaching over a surface portion of a package 1 (see Fig. 1).  
Regarding claim 3, Jacobsson discloses that the package opening device 13 is configured as a flat element with the package opening device 13 being adjoined with the securing portion 14 (see Fig. 2).
Regarding claim 5, Jacobsson discloses that at least one face of the package opening device 13 is substantially flush with a respective face of the securing portion 14 (see a right face of the device 13 relative to the left illustration of Fig. 2).
Regarding claim 6, Jacobsson discloses that a bottom face of the package opening device 13 is retracted with respect to a bottom face of the securing portion 14 applied over the package (the bottom face of the device 13 being a bottom face adjacent the bevel 15 relative to the left illustration of Fig. 2, which is ‘retracted’ with respect to the bottom face of the securing portion due to the inclusion of bevel 15 causing the bottom face of the securing portion to extend inward relative to the securing portion 14), thereby facilitating punching the package opening device 13 out of the securing portion 14 (the retraction provided by the bevel 15 facilitates punching due to providing a weakened portion of the assembly 4). 
Regarding claim 7, Jacobsson discloses that the package opening device 13 and the securing portion 14 are integral with one another (see Figs. 1 and 2).
Regarding claim 8, Jacobsson discloses that the package opening device 13 is articulated to the securing portion through a breakable rib (at bevel 15; see Fig. 2).
Regarding claim 9, Jacobsson discloses that the securing portion 14 is configured with an attachment arrangement for securing to the surface portion of the package 1 (see col. 5, lines 17-24).
Regarding claim 13, Jacobsson discloses that the package opening device 13 includes a sliding cutter 11 (see the sliding motion indicated by the arrow in Fig. 3) configured with a leading arm (defined by hook 11) extending from the gripping portion (see Fig. 3), said leading arm configured for sliding beneath a surface to be cut (see Fig. 3).
Regarding claim 14, Jacobsson discloses that the package opening device 13 is configured with a leading arm (defined by hook 11) extending from a gripping portion (see Fig. 3) and configured with a pointed insertion edge 20 at a distal end of the leading arm (see Fig. 2).
Regarding claim 15, Jacobsson discloses that the package opening device 13 is configured with a leading arm (defined by hook 11) extending from a gripping portion (see Fig. 3) and configured with at least a cutting edge portion (including beveled edge 12).
Regarding claim 16, Jacobsson discloses that the cutting edge portion (at beveled edge 12) is configured at a confined space defined between the leading arm and the gripping portion (see the space within the hook 11), whereby the cutting edge portion faces the gripping portion(see Figs. 2 and 3), such that said cutting edge portion is not exposed, rendering it finger safe (see Fig. 2 – the hook 11 blocks the cutting edge portion including bevel 12 from contact with a user’s finger, especially when the securing portion 14 is attached).
Regarding claim 18, Jacobsson discloses that the package opening device 13 is detachable from the securing portion 14 by lifting a portion of the package opening device 13 (see Fig. 1 – a user can lift device 13 while pressing down on portion 14 to separate the two).
Regarding claim 19, Jacobsson discloses that the package opening device 13 is detachable from the securing portion 14 by depressing a portion of the package opening device 13 (see the right illustration in Fig. 2 – a user can maintain the portion 14 stationary and depress the device 13 to separate the two).
The securing portion 14 of Jacobsson only borders the package opening device 13 on a single side of the package opening device 13, and therefore the securing portion 14 cannot be considered as a ‘housing’ and the opening device is not within the securing housing. Therefore, Jacobsson fails to disclose: that its securing portion is a securing housing and that the opening device is within the securing housing as required by claims 1 and 2; that the opening device is encompassed within the securing housing as required by claim 3; that the package opening device is substantially surrounded by respective embracing portions of the securing housing as required by claim 4; and that the device is articulated to the securing housing through breakable ribs as required by claim 8.
Pelton teaches a package opening assembly (see Fig. 7) where a securing portion 103, 103a, and 103b is a securing housing (see Fig. 7 – the securing portion is a securing housing because it surrounds the opening device 104, which is the same extent that the securing housing as disclosed in the present application is considered to be a ‘housing’) and where an opening device 104 of the package opening assembly is within the securing housing (see Fig. 7). [Claims 1 and 2] The opening device 104 is encompassed within the securing housing 103, 103a, and 103b (see Fig. 7). [Claim 3] The opening device 104 is substantially surrounded by respective embracing portions 103a, 103b, and 103 of the securing housing (see Fig. 7). [Claim 4] The device 104 is articulated to the securing housing through breakable ribs (each edge 105, 105a, 105b, and 107 of the device is joined to the securing housing through at least one breakable rib; see Fig. 7 along with paragraphs 14 and 44). [Claim 8] Providing a securing portion in the form of a securing housing that surrounds the opening device is advantageous because this configuration permits the opening device to include multiple working edges, with each working edge protected by the securing housing until a portion of the securing housing is selectively removed from the opening device (see Fig. 7 of Pelton, showing four working edges 105, 105a, 105b, and 107). 
It would have been obvious to one of ordinary skill in the art to provide the securing portion of Jacobsson in the form of a securing housing that surrounds the opening device in view of the  teachings of Pelton. This modification is advantageous because this modification permits the opening device to include multiple working edges, with each working edge protected by the securing housing until a portion of the securing housing is selectively removed from the opening device. As a result, the opening device of Jacobsson, as modified, offers additional versatility by providing a user with more options for the type of working edge to select – instead of a single working edge, the user can choose from multiple different configurations of working edges. This modification is further advantageous because the additional area provided by the securing housing allows for a stronger connection between the package opening assembly and the package, thus reducing the likelihood of the opening assembly being inadvertently detached from the package during transport, handling, and/or sorting.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsson in view of Pelton as applied to claim 9 above, and further in view of US Pat. No. 187,027 to Marston.
Jacobsson, as modified, fails to disclose that the attachment arrangement is configured by a plurality of articulating tabs integral with and projecting from a bottom surface of the securing housing as required by claim 10.
Marston, which is pertinent to the problem of providing an attachment between a sheet-like material and underlying layer, teaches an attachment arrangement that is configured by a plurality of articulating tabs b integral with and projecting from a bottom surface (see Fig. 2) of the sheet-like material B. The articulating tabs b of Marston are integral with the sheet-like material, and no further material such as adhesive is required to provide the connection.
It would have been obvious to one of ordinary skill in the art to provide the attachment arrangement of Jacobsson with a plurality of articulating tabs integral with and projecting from the bottom surface of the securing housing in view of the teachings of Marston. This modification is advantageous because it avoids the need for adhesive, thus simplifying the connection between the package with the package opening assembly because no additional substance is required to make the connection. For example, a person making a connection between the opening assembly and the package does not need to locate the adhesive, since the connecting tabs are integral with the package opening assembly as a result of this modification. 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pat. No. 5,080,263 to Johnson teaches a package opener attached to a package.
US Pat. No. 5,395,298 to Moesmann teaches a package opening device.
US Pub. No. 2007/0033809 A1 to Shirazi teaches a knife 62 and 64 that is breakable away from a remainder of an assembly. The knife can be used to open a package.
US Pub. No. 2009/0200315 A1 teaches a knife 5 that is breakable away from a remainder of an assembly. The knife can be used to open a package.
US Pub. No. 2016/0318199 A1 to Madaisky et al. teaches a one-piece, bladeless box opener.
US Pat. No. 2,119,793 to Plageman teaches a package opener.
US Pat. No. 7,605,708 B2 to Cote et al. teaches barbs to attach a device to cardboard.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724